Case 2:20-cv-11352-MWF-MAA Document 9 Filed 03/10/21 Page 1 of 1 Page ID #:29



  1
  2                                                                JS-6
  3
  4
  5
  6
  7
  8                       UNITED STATES DISTRICT COURT
  9                     CENTRAL DISTRICT OF CALIFORNIA
 10
 11    ANDREW CHESHIRE,                        Case No. 2:20-cv-11352-MWF-MAA
 12
                         Petitioner,           JUDGMENT
 13
 14          v.

 15    WARREN MONTGOMERY,
 16
                         Respondent.
 17
 18
 19         Pursuant to the Order of Dismissal filed herewith,
 20         IT IS ADJUDGED that the above-captioned case is dismissed without
 21   prejudice.
 22
 23
 24   DATED: March 10, 2021
 25                                               MICHAEL W. FITZGERALD
                                               UNITED STATES DISTRICT JUDGE
 26
 27
 28
